EXHIBIT 10.1

 

AMENDED OPERATING AGREEMENT FOR THE ACQUISITION OF TRANSPORT ASSETS

 

THE DATE OF THIS AGREEMENT is made the 18th day of August 2018.

 

BETWEEN: Roadbees Linehaul Pty Ltd (formally Roadbees Transport Pty Ltd) of Shed
8, 167 Murarrie Road, Murarrie, Queensland 4172

(“Operator”)

 

And AmerYcan Finance and Leasing Pty Ltd (formally Novagen Finance and Leasing
Pty Ltd) of 13, 9-15 Sinclair Street, Arundel, Queensland 4214

(“Asset Supplier”)

 

And Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas,
Nevada, USA 89169-6014

(“Parent”)

 

RECITALS:

 



 

A. It is acknowledged by all remaining parties in this agreement that the
original Vendor to the original Operating Agreement for the Acquisition of
Transport Assets, Datspares – Toyaparts Pty Ltd was removed as a party to the
original agreement on March 6, 2018 under 7. Right Of Termination.

 

 

 

 

B. Roadbees Linehaul Pty Ltd (Operator) is a proprietary company which operates
a transport and warehousing business in the State of Queensland. The Operator’s
Board of Directors has researched and analyzed several possible transport
acquisitions and the listing of the Operator on the Australian Stock Exchange
(ASX).

 

 

 

 

C. AmerYcan Finance and Leasing Pty Ltd (Asset Supplier) is a proprietary
company which is a wholly owned subsidiary of the Parent which owns and manages
transport and warehousing assets.

 

 

 

 

D. Novagen Ingenium Inc. (Parent) is a public reporting and public traded USA
company which has business interest in engine development, precision engineering
services and transport operations in the USA and Australia.

 

 

 

 

E. The Asset Supplier and the Parent have agreed to continue to supply transport
assets to the Operator upon the terms and conditions set out in this Agreement.

 

 

 

 

F. The Operator, Asset Supplier and Parent acknowledge that this agreement is
not a definitive document and agree to engage counsel to produce formal
documents as soon as possible.



  

  1

   



 

OPERATIVE PROVISIONS:

 



 

1. DEFINITIONS AND INTERPRETATIONS

 

 

 

 

1.1 Definitions



  

In this Agreement unless otherwise provided or unless there is something in the
subject matter or context inconsistent therewith the expressions following have
the definitions or meanings hereinafter respectively provided:

 



 

(a) “this Agreement” means this Agreement and any other agreement expressed to
be supplemental to this Agreement and all amendments to any such document;

 

 

 

 

(b) “Business Day” means any day which is not a Saturday, Sunday or public
holiday in Queensland, Australia;

 

 

 

 

(c) “Business” means the transport and logistics business operated by the
Operator;

 

 

 

 

(d) “Commitment date” means the date of execution of the Amended Agreement for
the Acquisition of Transport Assets;

 

 

 

 

(e) “writing” includes printing typing lithography and other modes of
reproducing words in a visible form and “written” has a corresponding meaning.

 

 

 

 

(f) “Time”; time is of the essence.



 

 

1.2 Interpretation

 



 

(a) Every agreement or obligation expressed or implied in this Agreement by
which two or more persons agree or are bound shall (except where otherwise
expressly stated) bind such persons jointly and each of them severally and every
provision expressed or implied in this Agreement which applies to two or more
persons shall (except where otherwise expressly stated) apply to such persons
jointly and each of them severally.

 

 

 

 

(b) Words denoting the singular number only shall include the plural and vice
versa. Words importing the masculine or neuter gender include all other genders.

 

 

 

 

(c) The headings in this Agreement are included for convenience only and shall
not affect the construction of this Agreement.

 

 

 

 

(d) Reference to statutes (whether particular reference to sections or
generally) includes all statutes amending or consolidating or replacing the
statutes referred to.

 

 

 

 

(e) The expression “$” or “dollars” means Australian dollars.



 



 

2. AGREEMENT FOR THE SUPPLY OF TRANSPORT ASSETS



 

On execution of this Agreement by all parties it is agreed by them that the
Asset Supplier will supply to the Operator the transport and warehousing assets
that have been supplied to the Operator from the Asset Supplier since August 28,
2017 on an ongoing basis without charge or financial penalty until January 1,
2019 in exchange for 25% of the issued capital in the Operator undilute-able
until January 1, 2024. (Commitment Stake-holding)

 

On execution of this Agreement by all parties it is agreed by them that the
Asset Supplier will be entitled to charge the Operator market rates for the
supply of transport and warehousing assets from January 1, 2019.

 



  2

   



 



 

3. MANNER OF PROVISION OF CONSIDERATION

 

 

 

 

3.1 On the Commitment Date, the Asset Supplier shall provide to the Operator the
transport and warehousing assets used by the Operator.

 

 

 

 

3.2 On the Commitment Date, the Operator shall issue to the Asset Supplier or to
a nominee their solicitors shall in writing direct, the Stake-holding shares.

 

 

 

 

4. TRANSPORT AND WAREHOUSING OPERATING PROVISION AND FURTHER ASSURANCES

 

 

 

 

4.1 The Operator, at the costs of the operator, shall from Commitment Date and
within such reasonable time as may allow, create a pre-check and operating
manual to be issued to employees that operate the transport and warehouse
assets.

 

 

 

 

4.2 Insurance; The Asset Supplier shall insure the transport and warehouse
assets and the operator shall pay the Assets Supplier for the insurance on a
timely basis.

 

 

 

 

4.3 Maintenance; The Asset Supplier will maintain the transport and warehouse
assets.

 

 

 

 

4.4 Tires; The Asset Supplier will maintain tires to a legal standard.

 

 

 

 

5. MUTUAL INDEMNITY & RELEASES AND SUBSTITUTIONS OF GUARANTEES

 

 

 

 

5.1 The Operator jointly and severally covenant with the Asset Supplier and the
Parent to jointly and severally indemnify and hold indemnified the Asset
Supplier and the Parent from and against all losses damages claims demands
actions judgments costs and expenses reasonably and lawfully suffered or
incurred by the Asset Supplier and the Parent by reason of the breach of any
warranty hereby given or by reason of the failure of the Operator or any one or
more of them to observe perform and fulfill their obligations under this
Agreement.

 

 

 

 

5.2 The Asset Supplier and the Parent covenants with the Operator that the Asset
Supplier and the Parent shall indemnify and hold indemnified the Operator from
and against all losses damages claims demands actions judgments costs and
expenses reasonably and lawfully suffered or incurred by the Operator by reason
of the failure of the Asset Supplier and the Parent to observe and fulfill its
obligations under this Agreement.

 

 

 

 

6. FURTHER ASSURANCES



 

Each party shall notwithstanding Completion execute and do or cause to be
executed and done all such further acts and things as shall be necessary to
fulfill their respective obligations under this Agreement.

 



 

7. RIGHT OF TERMINATION



 

If it be considered on a reasonable basis that at any time prior to Completion
any representation or warranty on the part of the Operator was or is or shall be
materially incorrect the Asset Supplier and the Parent may in addition to and
without prejudice to any other remedy available to the Asset Supplier and Parent
at law or in equity by notice in writing to the Operator stating that it is
given pursuant to this clause terminate this Agreement in which case no party
shall be under any further obligation to any other pursuant to this Agreement.

 



 

8. NOTICES



 

10.1 Any notice demand consent in writing or other communication requiring to be
given or made under or pursuant to this Agreement shall be deemed to have been
duly given or made when delivered in writing or sent by post facsimile
transmission or telex to the party to which such notice demand consent or other
communication is required or permitted to be given or made under this Agreement
at the following addresses:

 

The Operator: Roadbees Linehaul Pty Ltd at 167 Murarrie Road, Murarrie,
Queensland 4172

 

The Asset Supplier: AmerYcan Finance and Leasing Pty Ltd at 13, 9-15 Sinclair
Street, Arundel, Queensland 4214

 

The Parent: Novagen Ingenium Inc. at 3773 Howard Hughes Parkway, South Las
Vegas, Nevada, USA 89169-60143

 

or at such other addresses as may from time to time be notified by the relevant
party to the other or others for the purpose of this clause.

 



  3

   



 

10.2 Any notice demand consent in writing or other communication sent by post
shall be deemed to have been served on the second Business Day after the date of
posting and if sent by telex shall be deemed to have been given or made on
receipt by the sender of the receiver’s answer back code after transmission of
the substance of the communication and if sent by facsimile transmission shall
be deemed to have been given or made upon receipt by the sender of an
acknowledgement or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number PROVIDED ALWAYS that if a notice or other
communication is served by hand or is received by telex or facsimile on a day
which is not a Business Day or after 5.00pm on any Business Day, such notice or
communication shall be deemed to be duly received by the recipient at 9.00am on
the next following Business Day.

 

10.3 In addition and without prejudice to any mode of delivery or service
authorized by this clause any notice demand consent in writing or other
communication requiring to be given or made to any corporate party under or
pursuant to this Agreement shall be deemed to have been duly served when
delivered or transmitted in writing to any director or secretary of the party as
the case may be.

 



 

9. LEGAL FEES & OTHER COSTS

 

 

 

 

9.1 The Operator, Asset Supplier and the Parent shall bear all legal costs of
and incidental to the preparation and execution of this Agreement and of all
documents required to be signed pursuant to the provisions of this Agreement.

 

 

 

 

9.2 Any stamp duties wherever assessed payable on this Agreement or on any
documents executed pursuant to these provisions or in respect of any transaction
evidenced by or undertaken pursuant to this Agreement shall be borne and paid by
the Operator and any party paying the same may recover as a debt the amount
thereof from the party required by this Agreement to pay the same.

 

 

 

 

10. CONFIDENTIALITY



 

No party to this Agreement shall unless compelled by law so to do make any
public statement or disclose information of or concerning any of the matters
evidenced by this Agreement without the approval in writing of the other party.

 



 

11. ENTIRE AGREEMENT



 

This Agreement constitutes the sole and entire agreement between the parties
relating to the sale of the Shares and no representations or terms of any nature
not contained in this Agreement shall be of any force unless they are reduced to
writing and executed by all parties and are expressed to be in modification of
this Agreement.

 



 

12. GOVERNING LAW AND JURISDICTION



 



 

12.1 The Laws applicable in Queensland and Australia govern this Agreement.

 

 

 

 

12.2 The parties hereto submit to the non-exclusive jurisdiction of the Courts
and Tribunals of Queensland and Australia and any Courts competent to hear
appeals from those Courts and/or Tribunals.



 



  4

   



  

EXECUTED as an Agreement on 18th August 2018 By;

 

Roadbees Linehaul Pty Ltd of 13, 9-15 Sinclair Street, Arundel, Queensland 4214

 

                                          

Bradley Grohs / Director

 

Novagen Finance and Leasing Pty Ltd of 13, 9-15 Sinclair Street, Arundel,
Queensland 4214

 

                                         

Garry Kinnaird/ Director

 

Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas, Nevada,
USA 89169-6014

 

                                    

Micheal Nugent CEO

 

 



5



 